Title: From Thomas Jefferson to James Pleasants, 23 April 1825
From: Jefferson, Thomas
To: Pleasants, James


Dear Sir
Monto
Apr. 23. 25
Fearing that there might be some obstacle at Washn to the speedy reciept of the last donation to the Univty I wrote to mr Jas Barbour  stating to him the importance of  havg our library and apparatus all in place for the commencemt of our next term, Feb. 1. that Students disposed to come might be encoraged by a knolege of our full preparn with these essentials, and requested him to expedite our object by every means in his power, he writes me on the 19th that he had obtained the President’s sanction  without waiting for actual settlemts to pay, on acct our portion of the debt, and that 50M.D. were accdly placed to the credit of the Treasurer of Virga in the Branch bank of the US. in Richmd as you were kind enough to say in your lre of Mar. 16. that we should have the first proceeds of that claim I have now to sollicit you to take the measures you think proper for having that sum transferred on the books of the  B. bank of the US. from the credit of the Treasurer to that of the Univty the departure of our Agent to Europe  is delayed only  until we can furnish him with the necessary funds. to save time I now write to the President of the B. B. US. to instruct me as to the forms of makg our draughts. I pray you to be assured of my most frdly esteem & respect,Th: J.